 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND ANGLIN,                                       1:19-cv-01334 SAB (PC)

12                       Plaintiff,
                                                           ORDER DENYING MOTION FOR
13           v.                                            APPOINTMENT OF COUNSEL

14   M. PRATTI, et al.,                                    [ECF No. 3]

15                       Defendant.
16

17           On 09/24/2019, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff does

18   not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d

19   1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff pursuant

20   to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern District of

21   Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may

22   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

23   1525.

24           Without a reasonable method of securing and compensating counsel, the Court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).
                                                       1
 1            In the present case, the Court does not find the required exceptional circumstances. Even

 2   if it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations

 3   which, if proved, would entitle him to relief, his case is not exceptional. This Court is faced with

 4   similar cases almost daily. Further, at this early stage in the proceedings, the Court cannot make

 5   a determination that Plaintiff is likely to succeed on the merits, and based on a review of the

 6   record in this case, the Court does not find that Plaintiff cannot adequately articulate his claims.

 7   Id.

 8            For the foregoing reasons, Plaintiff=s motion for the appointment of counsel is HEREBY

 9   DENIED, without prejudice.

10
     IT IS SO ORDERED.
11

12   Dated:     September 26, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
